Citation Nr: 1707038	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  15-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for limitation of flexion of the left knee.

2.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease with limitation of motion of the left knee.

3.  Entitlement to a disability rating in excess of 10 percent for a left knee scar.

4.  Entitlement to a compensable disability rating for bilateral hearing loss.

5.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD) for the period of August 11, 2010 to September 29, 2011.

6.  Entitlement to an initial disability rating in excess of 70 percent for for post-traumatic stress disorder (PTSD), to include major depressive disorder, after September 30, 2011.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Navy from April 1951 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran submitted a timely substantive appeal in May 2015.  

During the pendency of the appeal, the June 2012 rating decision granted an increased evaluation of 70 percent for PTSD effective September 30, 2011.  Despite this grant, the Veteran has not been awarded the highest possible evaluation.  He is presumed to be seeking the maximum possible evaluation for the entire period on appeal.  Thus, the issue remains on appeal, as the Veteran has not indicated satisfaction with the 70 percent rating effective September 30, 2011.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In January 2017, the Veteran and his son testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of which is of record.  At the time of the hearing, the Veteran expressed his desire to withdraw his appeal for entitlement to increased evaluations for limitation of flexion of the left knee, degenerative joint disease with limitation of motion of the left knee, left knee scar, and bilateral hearing loss. 

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2017, the Veteran requested to withdraw his appeal for entitlement to increased evaluations for limitation of flexion of the left knee, degenerative joint disease with limitation of motion of the left knee, left knee scar, and bilateral hearing loss.

2.  During the period of August 11, 2010 to September 29, 2011, the Veteran's PTSD was manifested by symptoms including occasional sleep disturbance, nightmares approximately once a week, anger, irritability, avoidance, intrusive thoughts when alone, and intermittent hypervigilant behavior. 

3.  The Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 30 percent schedular rating, but no higher for the period of August 11, 2010 to September 29, 2011.


4.  For the period beginning September 30, 2011, the Veteran's PTSD was manifested by symptoms including depressed mood, anxiety, panic attacks occurring weekly or less often, panic or depression affecting the ability function independently, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, intermittent illogical speech, difficulty in understanding complex commands, and difficulty in establishing and maintaining effective work and social relationships.

5.  The Veteran's PTSD symptoms more nearly approximate the degree of occupational and social impairment contemplated by a 70 percent schedular rating, but no higher for the period of September 30, 2011 onward.

6.  The evidence of record is in relative equipoise as to whether the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to increased evaluations for limitation of flexion of the left knee, degenerative joint disease with limitation of motion of the left knee, left knee scar, and bilateral hearing loss have been met. 38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria are not met for an initial disability rating in excess of 30 percent for the Veteran's PTSD during the period of August 11, 2010 to September 29, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria are not met for an initial disability rating in excess of 70 percent for the Veteran's PTSD for the period of September 30, 2011 onward.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VCAA compliant notice was provided to the Veteran in letters dated September 2010, October 2010, January 2011, and October 2011.

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), private treatment records, VA treatment records, a private employment assessment, and statements from the Veteran and his son.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in November 2011 and March 2015 in conjunction with his PTSD and TDIU claims.  An addendum medical opinion was obtained in May 2015.  In providing the medical opinions of record, the VA examiners addressed the essential contentions of the Veteran, were informed by review of the claims file, and presented their opinions in the context of the pertinent clinical history.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

In January 2017, the Veteran was afforded a Board hearing before the undersigned VLJ during which he presented oral argument in support of his claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  

In summary, the VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Withdrawal of Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202. 

The Veteran's VA Form 9 appealed all issues listed on the May 2015 statement of the case.  However, before a decision on these claims could be made by the Board, the Veteran expressed his desire to withdraw the issues of entitlement to increased evaluations for limitation of flexion of the left knee, degenerative joint disease with limitation of motion of the left knee, left knee scar, and bilateral hearing loss from appellate status.  He confirmed that he wished to continue only with adjudication of the claims of entitlement to TDIU and an increased evaluation for PTSD.  His intent was communicated to the undersigned VLJ during the Board hearing on January 5, 2017, and documented via written statement submitted that same date.

In view of the written statement and the Veteran's testimony requesting withdrawal of the claims, the Board concludes that further action with regard to the claims for limitation of flexion of the left knee, degenerative joint disease with limitation of motion of the left knee, left knee scar, and bilateral hearing loss is not appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204.  The Board does not have jurisdiction over these withdrawn issues and, as such, the appeal of these claims is dismissed.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202, 20.204.

II.  Analysis

The Board has reviewed the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows or fails to show as to the claims.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post-traumatic stress disorder

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 4.2, 4.3, 4.7, 4.10.

The Board notes that this is an initial rating case, and consideration will be given to "staged ratings" since service connection was made effective.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  Id.  When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating shall be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent evaluation is warranted when there is there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  An evaluation shall be assigned based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  The Federal Circuit held previously that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

Prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  As in this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score (explained in more detail below).  The DSM was recently updated with a 5th Edition ("DSM-V"), and VA issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  70 Fed. Reg. 45093 (Aug. 4, 2014).  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  As the Veteran's PTSD claim was certified to the Board after August 4, 2014, DSM-5 applies and GAF scores are no longer used in evaluation of a psychiatric disorder.  However, an examiner's discussion of symptoms associated with any assigned score is still useful in evaluation of psychiatric disabilities.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  

Evaluation in excess of 30 percent for August 11, 2010 to September 30, 2011

The Veteran contends that the 30 percent rating initially assigned for his service-connected PTSD does not adequately reflect the severity of his disability.  

The Veteran originally submitted a claim of entitlement to service connection for PTSD in September 2008.  A January 2009 rating decision denied the claim due to lack of a verified stressor.  The Veteran submitted a request to re-open the claim in August 2010.  In support, he provided statements describing a deployment during the Korean War onboard the U.S.S. Valley Forge, during which he witnessed a fellow sailor lose an arm in a catapult-related accident.  He also described how he was struck and injured by the wing of an airplane being catapulted from the flight deck, an incident reflected in his STRs.  The Veteran also detailed other stressors such as planes returning to the carrier with live rounds and shooting the deck as they landed, sometimes striking sailors, which made him feel in constant danger. 

The Veteran underwent a psychiatric assessment at the Phoenix VA in November 2008.  No significant previous psychiatric history was noted by the psychiatrist or reported by the Veteran.  The Veteran described stressors including the in-service incidents, his wife's health, and his own hearing and vision problems.  He reported symptoms including disturbed sleep, irritability, and hypervigilance, but denied panic attacks.  The diagnosis was PTSD, depressive disorder, and anxiety disorder with a GAF score of 55.

A February 2009 VA treatment note reflected the Veteran's history with depression, anxiety, and PTSD.  The Veteran reported nightmares and flashbacks, but stated that his main stressor was his wife's memory issues.  He denied current depression and stated that he was sleeping well.

The Veteran underwent a VA examination in September 2010.  The examiner noted a September 2010 diagnosis of PTSD from the Veteran's treating psychiatrist.  Also diagnosed were depressive disorder and anxiety disorder.  A GAF score of 55 was assigned.  The Veteran reported nightmares related to the described stressors, occurring about once a week and waking him with a feeling of anxiety.  Other symptoms reported by the Veteran included anger, irritability, avoidance behavior, occasional hypervigilance, and intrusive thoughts.  The examiner described the symptoms as moderate. 

In May 2011, the Veteran submitted a statement describing in further detail his experiences in service, including being struck by a jet and witnessing a fellow sailor's arm being severed by a catapult wire.  He described constant nightmares and bad dreams about these incidents, and stated that he re-lived them daily.  In June 2011, he submitted an additional statement, in which he described the recent loss of his wife, resulting in increased nightmares.

Based upon review of the above lay and medical evidence, the Board concludes that the Veteran's disability does not meet criteria under 38 C.F.R. § 4.130 for an evaluation in excess of 30 percent prior to September 30, 2011.

Collectively, the lay and medical evidence reflects that the Veteran's PTSD was manifested predominantly by the following symptoms during the relevant period: occasional sleep disturbance, nightmares, anger, irritability, avoidance, intrusive thoughts, and intermittent hypervigilant behavior.  

The September 2010 VA examiner described the Veteran as alert, responsive, and cooperative.  His judgment was described as adequate, although the examiner noted that his continuity of thought was rambling.  The Veteran reported worrying about his wife's health, but having a great relationship with his children.  He stated that he was semi-retired, but working part-time, which he planned to continue in order to keep busy and get out of the house.  The examiner noted that the Veteran was not losing any work due to a mental health condition.  In general, the examiner categorized the Veteran's symptoms as moderate.

Overall, the evidence reflects that Veteran's symptoms closely approximate the criteria for the assigned 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  While true that the Veteran had disturbances in mood with irritability, problems sleeping, and occasional hypervigilance, these symptoms did not impact his potential occupational functioning to the degree of reduced reliability and reduced productivity.  The Veteran reported working part-time and a desire to continue doing so in order to get out of the house.  Furthermore, the Veteran's social impairment during the appeal period showed that he was able to have positive relationships with family and interact in a cooperative manner with medical staff.  

Thus, the evidence of record reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as contemplated in the 30 percent disability criteria.  The Veteran's reports of sleep impairment, anxiety, and irritability are also specifically contemplated by the 30 percent disability criteria. 

The Veteran consistently denied any suicidal or homicidal thoughts to his care providers.  There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  The Veteran was appropriately dressed at appointments, able to perform all activities of daily living, and maintaining meaningful work and social relationships.  Moreover, the objective medical shows that the Veteran received a GAF score of 55 in September 2010, based upon a showing of moderate symptoms or difficulty in social or occupational functioning.  His symptoms were not so severe as to warrant a 50 percent disability rating. 
Further, the evidence does not support a finding that the Veteran's psychiatric symptoms would have been best approximated by a 70 or 100 percent rating, which contemplates deficiencies in most areas or total impairment.  While it may have been difficult for the Veteran to engage in social and work relationships at times, his overall disability picture showed that he had the ability to maintain functioning relationships at home and on the job.  The evidence of record does not show the Veteran's disability was manifested by social and occupational impairment so as to warrant a 70 or 100 percent rating during this period.

The Veteran is competent to provide evidence about his disability; for example, he is competent to describe symptoms related to his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code.  While lay persons are competent to provide opinions on some medical issues, determining the severity of a complex condition such as a psychiatric condition falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Competent evidence concerning the nature and extent of the Veteran's PTSD was provided by the VA examiner who interviewed and evaluated him during the relevant period on appeal.  The medical findings as provided in the September 2010 examination report directly address the criteria under which this disability is evaluated.  Thus, the competent lay evidence is outweighed by the competent medical evidence that evaluates the true extent of the disability.  

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's PTSD meets the rating criteria for an evaluation in excess of 30 percent under 38 C.F.R. § 4.130 for the period of August 11, 2010 to September 30, 2011.

Evaluation in excess of 70 percent for September 30, 2011 onward

Consideration has been given to assigning a staged rating in light of the evidence of record.  See Fenderson, supra.

In a September 2011 VA treatment note, the doctor noted that the Veteran's symptoms of hypervigilance, avoidance, and agitation prevented him from working.  He reported being unable to manage his business due to his PTSD symptoms, as well as his deteriorating vision.  An assessment of the Veteran's PTSD included the doctor's statement that he was unemployable due to the severity of his symptoms.

Later in September 2011, the Veteran submitted a request for TDIU on the grounds that his collective service-connected disabilities prevented him from securing substantially gainful occupation.  The Veteran's son submitted a statement in support, describing how he helped his father with driving, due to the Veteran's deteriorating eye sight.  In an October 2011 statement, the Veteran stated that he had sold his company to his son and stopped working full-time, but would sometimes work for his son between three to fifteen hours per week.  He further stated that he was unable to work full-time due to his service-connected disabilities.

In November 2011, the Veteran underwent another VA examination in conjunction with his PTSD claim.  The Veteran reported heightened stress since the previous examination due to the passing of his wife.  He also reported stress as a result of difficulty in operating the business due to his macular degeneration.  The Veteran described continuing nightmares with increased frequency and experiencing flashbacks upon waking.  The examiner noted that he continued to have intrusive traumatic thoughts, get aggravated easily, and experience a depressed mood.  The Veteran denied suicidal thoughts.  The examiner diagnosed the Veteran with PTSD with a GAF score of 50.  He described the severity as serious, although not so debilitating as to render the Veteran unemployable.  A general VA examination was completed later in November 2011.  The examiner documented the Veteran's exercise routine involving walking, biking, and sit-ups, and concluded that he was able to work in his usual occupation.

VA treatment records from December 2011 noted the Veteran's report that he was keeping busy, exercising frequently, and going bowling with friends.  February 2012 follow up notes documented that he kept busy participating in different activities.  He was seen again in October 2012 and reported being unable to work due to PTSD, vision issues, and knee problems.  During a follow-up visit in December 2012, the Veteran reported that he was named the head of a local Korean Veterans group and was helping other veterans obtain benefits.  He also reported that he continued to exercise frequently and bowl twice a week.  In February 2013, he reported that he continued to exercise frequently, help other veterans with benefits, and was working part-time at his business.

In March 2013, the Veteran submitted a private employability assessment from Ballantine Vocational Services.  After comprehensive review of his educational, work, and medical history, Ms. Ballantine concluded that the Veteran was likely unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.

In April 2013, VA treatment records documented the Veteran's report of a stable mood.  He described activities including regular exercise and spending time with family.  In June 2013, the Veteran reported missing his wife, but doing well otherwise.  In August 2013, the Veteran reported having a good time, staying active and bowling. 

In June 2014, VA treatment records reflected that the Veteran's mood was fair and stable.  He reported socializing in Korean Veteran groups and bowling.  In August and October 2014, the Veteran noted financial stressors were affecting his mood.

In March 2015, the Veteran underwent a VA examination for PTSD.  The examiner found total occupational and social impairment existed due to the Veteran's mental health diagnoses, and that the symptoms were chronic, comorbid, severe, and debilitating.  He described the Veteran as depressed, very agitated, and experiencing trouble with concentration and attention, with frequent insomnia.  The examiner noted no evidence of a thought disorder, but documented the Veteran's symptoms including intrusive thoughts, avoidance, and irritability.  He further noted that the Veteran had retired due to knee and hip pain which interfered with his ability to be on his feet.  He diagnosed the Veteran with PTSD and major depression, chronic and severe.

In May 2015, an addendum opinion was provided by a VA examiner, who noted that the Veteran appeared capable of comprehending and following instructions.  No significant cognitive impairments that would interfere with a job were evident.  The examiner opined that the Veteran might have moderate to serious difficulties handling stress in the workplace due to the chronicity of his PTSD, with the biggest challenge stemming from consistent performance without interruptions from symptoms like hypervigilance, agitations, and general malaise.  He stated that continued psychiatric treatment could result in improvement of the symptoms.

During the February 2017 Board hearing, the Veteran testified that he was not able to speak with or get along with other people in the workplace, so he turned over his business to his son.  He described his role as a salesman and his decreased ability to conduct deliveries and provide customer service due to his anger and aggravation.  The Veteran's son also testified that his father was combative and unable to interface with the customer base.  He described daily issues with his father's anger.

The Board has considered all of the evidence of record in light of the rating criteria, and finds the Veteran's overall PTSD symptomatology for the period after September 30, 2011 more nearly approximates occupational and social impairment exhibited by deficiencies in most areas, such as work, family relations, judgment, thinking, or mood (as required for the assignment of a 70 percent disability rating), but not a higher level of total occupational and social impairment (as required for the assignment of a 100 percent disability rating). 

The evidence shows that during the relevant period, the Veteran's PTSD manifested through symptoms such as depressed mood, anxiety, panic attacks occurring weekly or less often, panic or depression affecting the ability function independently, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, intermittent illogical speech, difficulty in understanding complex commands, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms do not reflect the severity, frequency, and duration of the symptoms associated with a 100 percent rating, including gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss for own name or names of close relatives.  In contrast, the Veteran showed no impairment of thought process.  He had no delusions or hallucinations.  He denied suicidal ideation.  He was repeatedly noted as oriented and only mild memory loss or impairment was indicated.  Additionally, he was able to maintain his personal hygiene and understand the outcome of his behavior.  Furthermore, the Veteran reported being in contact with his children, although understandably experiencing grief at the loss of his wife after over 50 years of marriage.  The Board finds that based on these symptoms, the currently assigned 70 percent rating is most appropriate.

While the March 2015 VA examiner indicated the Veteran suffered from total occupational and social impairment, the Board finds that this observation is in conflict with the remaining evidence of the record.  During the February 2017 Board hearing, the Veteran's son testified that they spent most of their time together.  The Veteran also testified that he attended a Korean Veterans support group every Monday.  He stated, "I enjoy going there because the people I talk to over there are going through the same kind of things that I'm going through."  He also stated that he could not "get along with anybody," however, this was in reference to workplace interactions.  The record reflects that the Veteran was stressed by financial issues and the loss of his wife, but was able to maintain social relationships through bowling, veterans groups, and other family members.  

As previously discussed, the Veteran is competent to describe the symptoms related to his PTSD.  See Layno, supra.  However, he is not competent to address complex medical issues, such as identifing a specific level of disability according to the appropriate Diagnostic Code.  See Kahana, supra.  Thus, while credible in his belief that a higher rating is warranted, the Veteran's contentions regarding the appropriate rating are outweighed by the competent medical evidence that evaluates the true extent of his disability.  

Taking into account the competent and probative evidence of record, the Board finds that the collective medical and lay evidence does not indicate that the Veteran's PTSD meets the rating criteria for an evaluation in excess of 70 percent under 38 C.F.R. § 4.130 for the period of September 30, 2011 onward.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.

Other considerations

The Board has considered whether any additional Diagnostic Codes would yield an increased rating; however, Diagnostic Code 9411 is the most appropriate in light of the PTSD diagnosis and the Veteran's symptoms.

The Board also has considered whether the Veteran is entitled to an increased level of compensation for PTSD on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the Rating Schedule and found that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board has taken into consideration symptoms which are not explicitly listed as examples under the diagnostic code; therefore there are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described experiencing any exceptional or unusual features of PTSD, and there is no objective evidence of any such manifestations.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  

Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the PTSD claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Total Disability based on Individual Unemployability

The Veteran contends that he is unable to maintain employment due to his service-connected disabilities.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).

Here, the Veteran is service-connected for PTSD, evaluated as 70 percent disabling; degenerative joint disease with limitation of motion of the left knee, evaluated as 30 percent disabling; limitation of flexion of the left knee, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; left knee scar, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as non-compensable.  A combined disability evaluation of 90 percent is in effect.  38 C.F.R. § 4.25 (2016).  As such, he meets the threshold criteria for a TDIU.  See 38 C.F.R. §§ 4.16(a).  Thus, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

In a September 2011 statement, the Veteran submitted a claim for TDIU.  In his Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had been self-employed since 1962 as the owner of a meat plant.  He stated that he last worked full-time in December 2010.  The Veteran's son also submitted a statement describing his role in his father's business.  He stated that he helped with various parts of the business, including driving as night due to the Veteran's deteriorating vision.

In a September 2011 VA treatment note, the doctor noted the Veteran's symptoms of hypervigilance, avoidance, and agitation which prevented him from working.  He reported being unable to manage his business due to his PTSD symptoms, as well as his deteriorating vision.  The assessment included the doctor's statement that the Veteran was unemployable due to the severity of his symptoms.

In October 2011, the Veteran submitted a statement regarding his employment status.  He stated that he had stopped working over a year ago and had sold his company to his son.  He further stated that he would sometimes work for his son between three to fifteen hours per week.  The Veteran alleged that he was unable to work full time due to his service-connected disabilities.

In November 2011, the Veteran underwent a thorough VA examination.  The examiner noted the Veteran's report of walking one mile twice weekly, riding a stationary bicycle for 35 minutes three times weekly, and doing 50 sit-ups every other day.  Also noted was his work two days a week as a food broker.  The examiner stated that the Veteran's hearing loss and tinnitus would not preclude gainful employment.  He ultimately opined that the Veteran should be able to continue his work.  

VA treatment records dated December 2011 noted the Veteran's report that he was keeping busy, exercising frequently, and going bowling with friends.  February 2012 follow up notes documented that he was staying busy by participating in different activities.  He was seen again in October 2012 and reported being unable to work due to PTSD, vision issues, and knee problems.  During a follow-up visit in December 2012, the Veteran reported that he was named the head of the local Korean Veterans group for the VA and was helping other veterans obtain benefits.  He also reported that he continued to exercise frequently and bowl twice a week.  In February 2013, he reported that he continued to exercise frequently, help other veterans with benefits, and was working part-time at the business.

In March 2013, the Veteran submitted a private employability assessment from Ballantine Vocational Services.  Ms. Ballantine conducted a thorough investigation surrounding his employability, including review of the claims file and interviews with the Veteran and his son.  After comprehensive review of his educational, work, and medical history, Ms. Ballantine concluded that the Veteran was likely unable to secure and follow a substantially gainful occupation.  She stated that as a result of his service-connected disabilities, the Veteran was unable to perform many of the essential functions of the position of a sales representative in the general labor market.  She noted his marginal employment in a protected work environment working with his son in the business the Veteran created, but opined that he should be considered totally disabled.  

In March 2015, the Veteran underwent a VA examination for PTSD.  The examiner found total occupational and social impairment existed due to the Veteran's mental health diagnoses, and that the symptoms were chronic, comorbid, severe, and debilitating.  The examiner noted that the Veteran had retired due to knee and hip pain which interfered with his ability to be on his feet.

In May 2015, an addendum opinion was provided by a VA examiner, who noted that the Veteran appeared capable of comprehending and following instructions.  No significant cognitive impairments that would interfere with a job were evident.  The examiner opined that the Veteran might have moderate to serious difficulties handling stress in the workplace due to the chronicity of his PTSD, with the biggest challenge stemming from consistent performance without interruptions from symptoms like hypervigilance, agitations, and general malaise.  He stated that continued psychiatric treatment could result in improvement of the symptoms.

During the February 2017 Board hearing, the Veteran testified that he was not able to speak with or get along with other people in the workplace, so he turned over his business to his son.  He described his role as a salesman and his decreased ability to conduct deliveries and provide customer service.  The Veteran's son also testified that his father was combative and unable to interface with the customer base.  He described daily issues with his father's anger.

Based on the foregoing, the Board finds that a TDIU is warranted.  While the evidence suggests that the Veteran's unemployment is due, in part, to nonservice-connected issues, the evidence also shows that the Veteran is unable to work due to his service-connected PTSD and left knee disability.  Based on these factors, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities; and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

The appeal of the issue of entitlement to a disability rating in excess of 20 percent for limitation of flexion of the left knee is dismissed.

The appeal of the issue of entitlement to a disability rating in excess of 30 percent for degenerative joint disease with limitation of motion of the left knee is dismissed.

The appeal of the issue of entitlement to a disability rating in excess of 10 percent for a left knee scar is dismissed.

The appeal of the issue of entitlement to a compensable disability rating for bilateral hearing loss is dismissed.

Entitlement to an initial disability rating in excess of 30 percent for PTSD for the period of August 2010 to September 2011 is denied.

Entitlement to an initial disability rating in excess of 70 percent for PTSD for the period after September 2011 is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


